EXHIBIT 10.4


 
 
October 29, 2008
 
John D. Carter
Schnitzer Steel Industries, Inc.
3200 NW Yeon Avenue
Portland, Oregon 97210
 
 
 
Re:
Change in Control Severance Agreement

 
 
Dear John:
 
Schnitzer Steel Industries, Inc., an Oregon corporation (the “Company”),
considers the establishment and maintenance of a sound and vital management to
be essential to protecting and enhancing the best interests of the Company. In
this connection, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may exist and that
such possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company, its customers and its shareholders.
Accordingly, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without distraction in circumstances arising from the
possibility of a change in control of the Company.
 
In order to induce you to remain in the employ of the Company, this amended and
restated letter agreement (the “Agreement”), which has been approved by the
Compensation Committee of the Board, sets forth severance benefits which the
Company agrees will be provided to you in the event your employment with the
Company is terminated in connection with a Change in Control (as defined in
Section 3 hereof) under the circumstances described below.  This Agreement
amends and restates the Change in Control Severance Agreement between you and
the Company, dated as of February 17, 2006.
 
1.  Right to Terminate.  The Company or you may terminate your employment as
Chairman of the Board (the “Chairman”) at any time, subject to the Amended and
Restated Employment Agreement dated October 29, 2008 (the “Employment
Agreement”) and this Agreement, as applicable.  Capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Employment
Agreement.
 
2.  Term of Agreement. This Agreement shall commence on December 1, 2008 and
shall continue in effect through December 1, 2011, or earlier termination of
your employment.
 
 
 
1

--------------------------------------------------------------------------------


3.  Change in Control
 
(i) For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:
 
(A) The consummation of:
 
(1) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
 
(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;
 
(B) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof; provided,
however, that the term “Incumbent Director” shall also include each new director
elected during such two-year period whose nomination or election was approved by
two-thirds of the Incumbent Directors then in office; or
 
(C) Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), directly or indirectly, of Voting Securities representing
twenty percent (20%) or more of the combined voting power of the then
outstanding Voting Securities.
 
Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of shares of Common Stock of the Company) an equity
interest in an entity that acquires the Company in a Change in Control otherwise
described under subparagraph (A) above, or (2) you are part of a group that
constitutes a Person which becomes a beneficial owner of Voting Securities in a
transaction that otherwise would have resulted in a Change in Control under
subparagraph (C) above.
 
(ii) For purposes of this Agreement, the term “Person” shall mean and include
any individual, corporation, partnership, group, association or other “person,”
as such term is used in Section 14(d) of the Exchange Act, other than the
Company or any employee benefit plan sponsored by the Company.
 
2

--------------------------------------------------------------------------------


4.  Termination During Change in Control Protection Period.  If a Change in
Control occurs, you shall be entitled to the payments and benefits provided in
Section 5(ii) hereof in the event that within 24 months following the Change in
Control, (x) your employment with the Company is terminated by the Company for
any reason other than Cause (for the avoidance of doubt, a termination by the
Company “for any reason other than Cause” includes a termination by the Company
due to your Disability), or (y) your employment with the Company is terminated
by you for Good Reason (as defined below).  Notwithstanding anything to the
contrary herein, in the event a Change in Control shall occur during the
six-month period following the termination of your employment by the Company
without Cause, or by you for Good Reason, then your employment shall be deemed
to have been terminated immediately after such Change in Control and you shall
be entitled to the benefits provided in Section 5(ii) hereof, less the amount of
severance (if any) you have received pursuant to Sections 7(b)(ii) and 7(b)(iii)
of your Employment Agreement.
 
(i) Good Reason. Termination by you of your employment with the Company for
“Good Reason” shall mean termination by you of your employment with the Company
based on any of the following events set forth in (A) through (H) below,
provided  (1) you give Notice of Termination (as defined below) no later than 90
days after the first occurrence of the events giving rise to your intent to
terminate your employment for Good Reason; (2) the Company fails to fully
correct such events within 30 days of receiving such Notice of Termination, and
(3) such termination occurs no later than 180 days following the first
occurrence of the events giving rise to Good Reason:
 
(A) An adverse change or diminution in your status, title, positions or
responsibilities as Chairman or the assignment to you of any duties, reporting
requirements or responsibilities which are inconsistent with such status, title
or positions, or any removal of you from or any failure to reappoint or reelect
you to such positions, in each case except in connection with the termination of
your employment for Cause or by you other than for Good Reason;
 
(B) a reduction by the Company in your base salary as in effect immediately
prior to the Change in Control (or any higher rate in effect subsequent to the
Change in Control);
 
(C) the failure by the Company to continue in effect any Plan (as hereinafter
defined) in which you are participating immediately prior to the Change in
Control (or Plans providing you with at least substantially similar benefits)
other than as a result of the normal expiration of any such Plan in accordance
with its terms as in effect immediately prior to the Change in Control, or the
taking of any action, or the failure to act, by the Company which would
adversely affect your continued participation in any of such Plans on at least
as favorable a basis to you as is the case immediately prior to the Change in
Control or which would materially reduce your benefits in the future under any
of such Plans or deprive you of any material benefit enjoyed by you immediately
prior to the Change in Control;
 
(D) the failure by the Company to provide and credit you with the number of paid
vacation days to which you are then entitled in accordance with the Company’s
normal vacation policy as in effect immediately prior to the Change in Control
(or any higher number of paid vacation days to which you are entitled following
the Change in Control);
 
 
 
3

--------------------------------------------------------------------------------


(E) the Company’s requiring you to be based more than 30 miles from where your
office is located immediately prior to the Change in Control except for required
travel on the Company’s business to an extent substantially consistent with the
business travel obligations which you undertook on behalf of the Company prior
to the Change in Control;
 
(F) the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 7 hereof;
 
(G) any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4(iv) below; and for purposes of this Agreement, no such purported
termination shall be effective; or
 
(H) the failure by the Company to pay you any portion of your current
compensation, to credit your deferred compensation plan account in accordance
with your previous election, or to pay you any portion of an installment of
deferred compensation under any Plan in which you participated, within seven
days of the date such compensation is due.
 
For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a thrift, pension, profit sharing, deferred compensation, medical,
disability, accident, life insurance, or relocation plan or policy or any other
plan, program or policy of the Company intended to benefit employees,
 
(ii) Notice of Termination. Any purported termination by the Company or by you
(other than termination due to your death, which shall terminate your employment
automatically) following a Change in Control shall be communicated by Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
 
(iii) Date of Termination. “Date of Termination” shall mean the date your
employment with the Company is terminated, which date shall be determined as
follows:
 
(A) if your employment is terminated due to your death, the date of your death;
 
(B) if your employment is to be terminated by the Company or if your employment
is to be terminated by you without a claim of Good Reason, the date specified in
the Notice of Termination; and
 
 
 
4

--------------------------------------------------------------------------------


(C) if your employment is to be terminated by you for Good Reason, the date on
which your employment terminates in accordance with Section 4(i) above.
 
5.  Compensation Upon Termination. 
 
(i) If your employment shall be terminated for Cause, the Company shall pay you
the Accrued Obligations (as defined in the Employment Agreement).  Thereupon the
Company shall have no further obligations to you under this Agreement.
 
(ii) If within the twenty-four (24) months immediately following a Change in
Control, a Date of Termination of your employment with the Company occurs as a
result of (a) a termination by the Company other than for Cause (for the
avoidance of doubt, a termination by the Company “for any reason other than
Cause” includes a termination by the Company due to your Disability), or (b) a
termination by you for Good Reason, then, by no later than the fifth day
following the later of the Date of Termination or, if this Section 5(ii) applies
due to the application of the last sentence of Section 4, the Change in Control
(in each case, except as may otherwise be provided herein), you (or your estate,
as applicable) shall be entitled to a severance benefit as follows:
 
(A) the Company shall pay your full base salary at the rate in effect just prior
to the time a Notice of Termination is given plus your current year annual bonus
through the Date of Termination plus any benefits or awards which pursuant to
the terms of any Plans have been earned or become payable, but which have not
yet been paid to you; provided, that with respect to a termination of your
employment for Good Reason based on a reduction by the Company in your base
salary as in effect immediately prior to the Change in Control, the Company
shall pay your full base salary through the Date of Termination at the rate in
effect just prior to such reduction plus any benefits or awards which pursuant
to the terms of any Plans have been earned or become payable, but which have not
yet been paid to you;
 
(B) as severance pay and in lieu of any further salary for periods subsequent to
the Date of Termination, the Company shall pay to you (or your estate, as
applicable) in a single payment an amount in cash equal to three times the sum
of (1) the greater of (i) your annual rate of base salary in effect on the Date
of Termination or (ii) your annual rate of base salary in effect immediately
prior to the Change in Control and (2) your target bonus as most recently
established by the Board;
 
(C) for a 36-month period after the Date of Termination, the Company shall
arrange to provide you, your spouse and your dependents, as applicable, with
life, accident and health insurance benefits substantially similar to those
which you were receiving immediately prior to the Change in Control.
Notwithstanding the foregoing, the Company shall not provide any benefit
otherwise receivable by you pursuant to this subparagraph (C) to the extent that
a similar benefit is actually received by you from a subsequent employer during
such 36-month period, and any such benefit actually received by you shall be
reported to the Company; and
 
 
 
5

--------------------------------------------------------------------------------


(D) all options to purchase Company common stock then held by you shall become
immediately vested and exercisable in full and all performance shares,
restricted stock units and restricted stock then held by you shall become
immediately vested and all forfeiture provisions shall lapse.
 
(iii) Except as expressly provided in Section 4 of this Agreement, the amount of
any payment provided for in this Section 5 shall not be reduced, offset or
subject to recovery by the Company by reason of any compensation earned by you
as the result of employment by another employer after the Date of Termination,
or otherwise, Your entitlements under Section (5)(ii) are in addition to, and
not in lieu of, any rights, benefits or entitlements you may have under the
terms or provisions of any Plan.
 
6.  Tax Gross-Up Payments.
 
(i) Whether or not your employment is terminated, if any of the payments
provided for in this Agreement or any other payment or benefit received or to be
received by you in connection with a Change in Control or the termination of
your employment (collectively, the “Change in Control Payments”) will be subject
to the tax imposed by section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any similar tax that may hereafter be imposed (the
“Excise Tax”), the Company shall pay to you at the time any such Change in
Control Payment is paid an additional amount (the “Gross-Up Payment”) such that
the net amount retained by you, after deduction of any Excise Tax on the Change
in Control Payments and any federal, state and local income tax and Excise Tax
upon the Gross-Up Payment, shall be equal to the Change in Control Payments. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your personal residence on the Date of Termination, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder,
you shall repay to the Company at the time that the amount of such reduction in
Excise Tax is finally determined the portion of the Gross-Up Payment directly
and indirectly attributable to such reduction plus interest on the amount of
such repayment at the rate provided for in section 1274(d) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder (including by reason of any Change in Control Payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest and penalties payable to the taxing authorities with respect
to such excess) at the time that the amount of such excess is finally
determined.
 
(ii) The Company shall withhold the Excise Tax determined under Section 6(i)
above in accordance with section 4999(b) of the Code, and shall withhold
federal, state and local income taxes from Change in Control Payments and
Gross-Up Payments as required by law.
 
 
 
6

--------------------------------------------------------------------------------


7.  Successors; Binding Agreement.
 
(i) The Company will seek to have any Successor (as hereinafter defined), by
agreement in form and substance satisfactory to you, assent to the fulfillment
by the Company of its obligations under this Agreement. For purposes of this
Agreement, “Successor” shall mean any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Company’s business directly, by merger, consolidation or purchase of assets,
or indirectly, by purchase of the Company’s Voting Securities or otherwise.
 
(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.
 
8.  Fees and Expenses. The Company shall pay to you all legal fees and related
expenses incurred by you in good faith as a result of your seeking to obtain or
enforce in good faith any right or benefit provided by this Agreement.
 
9.  Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Sections 4, 5, 6, 7, 8 and 13 of this Agreement
shall survive termination of this Agreement, but only with respect to a Change
in Control occurring during the term of this Agreement.
 
10.  Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement or
to Executive as set forth in the Company’s records, provided that all notices to
the Company shall be directed to the attention of the Secretary of the Company,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.
 
11.  Amendment, Waiver; Applicable Law.  No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in a writing signed by you and a duly authorized officer of the
Company (other than yourself).  No waiver by either party hereto at any time of
any breach by the other party hereto of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the internal laws of the State of Oregon, without regard to conflicts of law
principles.
 
7

--------------------------------------------------------------------------------


12.  Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
13.  Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Portland, Oregon
by three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award,
which award shall be a final and binding determination of the dispute or
controversy, in any court having jurisdiction; provided, that you shall be
entitled to seek specific performance of your right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. The Company shall bear all costs and expenses
of the arbitrators arising in connection with any arbitration proceeding
pursuant to this Section 13.
 
14.  Compliance with Code Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of your termination of employment with the Company
you are a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to you) until the date that is six months following
your Date of Termination (or the earliest date as is permitted under Section
409A of the Code) and (ii) if any other payments of money or other benefits due
to you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Board, that
does not cause such an accelerated or additional tax.  In the event that
payments under this Agreement are deferred pursuant to this Section 14 in order
to prevent any accelerated tax or additional tax under Section 409A of the Code,
then such payments shall be paid at the time specified under this Section 14
(together with interest for any additional deferral period resulting from this
Section 14 at the applicable federal rate under Section 7872(f)(2)(A) of the
Code in effect on the date of termination).  The Company shall consult with you
in good faith regarding the implementation of this Section 14.  For purposes of
Section 409A of the Code, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments. 
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of amounts or benefits upon or following a
termination of employment until such termination is also a “Separation from
Service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service.
 
15.  Related Agreements. To the extent that any provision of any other agreement
between the Company or any of its subsidiaries and you (including, without
limitation, the Employment Agreement) shall limit, qualify or be inconsistent
with any provision of this Agreement while this Agreement remains in force and
effect,  then the provision of this
 
 
8

--------------------------------------------------------------------------------


Agreement shall control and such provision of such other agreement shall be
deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.
 
16.  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
 
If this letter correctly sets forth our agreement on the subject matter hereof
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.
 
 
Sincerely,
 
 
SCHNITZER STEEL INDUSTRIES, INC.




By:  /s/ Judith Johansen                                                    
Name: Judith Johansen
Title:  Acting Chair, Compensation Committee of the Board of Directors
 
 
 
Agreed to this 29th day
of October, 2008.
 


 
/s/ John D. Carter                        
John D. Carter
 


 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

